 Case 2:19-cv-00192-RSWL-AGR Document 21 Filed 08/19/21 Page 1 of 1 Page ID #:1771



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   GEORGE GOUDA,                          )     NO. CV 19-00192-RSWL (AGR)
                                            )
12                        Petitioner,       )
                                            )     JUDGMENT
13       v.                                 )
                                            )
14   CHRISTIAN PFEIFFER, Warden,            )
                                            )
15                        Respondent.       )
                                            )
16
17            Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19            IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
20   denied and dismissed with prejudice.
21
22   DATED: August 19, 2021                 ______/S/ RONALD S.W. LEW ______
                                                      RONALD S.W. LEW
23                                                 United States District Judge
24
25
26
27
28
